Allowable Subject Matter
Claims 1-30 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the closest reference, Shen discloses a method of wireless communication at a base station (Shen, paragraph [0004], mobile transmission technique with a base station) comprising: 
receiving a first sounding reference signal (SRS) from a first user equipment (UE), the first SRS transmitted on first SRS resources, wherein the first SRS resources comprise one or more time resources and one or more frequency resources (Shen, paragraph [0026], resources allocated to UEs within a cell are orthogonal with each other, SRS transmitted within the same subframe of one cell are configured using code division multiplexing; paragraph [0028], lines 1-5, UE transmits SRS’s to cells; paragraph [0034], configuring SRS resources for UEs in the cell; paragraph [0036], SRS transmission using one of different root sequences, different cyclic shifts, different time domain resources, different frequency domain resources with other UEs; paragraph [0048], CoMP UEs of each cell); 
receiving a second SRS from a second different UE, the second SRS transmitted on second SRS resources, wherein the second SRS resources comprise one or more time resources and one or more frequency resources, , and wherein at least some of the first SRS resources overlap with the second SRS resources (Shen, paragraph [0026], resources allocated to UEs within a cell are orthogonal with each other, SRS transmitted within the same subframe of one cell are configured using code division multiplexing; paragraph [0028], lines 1-5, UE transmits SRS’s to cells; paragraph [0034], configuring SRS resources for UEs in the cell; paragraph [0036], SRS transmission using one of different root sequences, 
using the received first SRS to determine first beamforming parameters for transmission from the base station to the first UE (Shen, paragraph [0026], lines 1-11, SRS used to estimate uplink channel state information which is used to calculate weight vector for downlink beamforming); and 
using the received second SRS to determine second beamforming parameters for transmission from the base station to the second UE (Shen, paragraph [0026], lines 1-11, SRS used to estimate uplink channel state information which is used to calculate weight vector for downlink beamforming).  

The cited references do not disclose, and it would not have been obvious to a person of ordinary skill in the art, at the time of the invention, wherein the second SRS is elongated such that the second SRS is received during an uplink period of a particular subframe and during at least a portion of a downlink period of the particular subframe.

Independent claims 10 and 19 are allowable for substantially the same reasons as claim 1.
Dependent claims 2-9, 11-18 and 20-30 are allowable for at least the reasons stated with respect to the independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A. L./
Examiner, Art Unit 2466
/CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466